                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                    NORTHERN DISTRICT OF CALIFORNIA

                                   3                                           SAN JOSE DIVISION

                                   4
                                        KAREN MOU,
                                   5                                                        Case No. 18-cv-01911-EJD
                                                           Plaintiff,
                                   6                                                        ORDER TO SHOW CAUSE RE
                                                 v.                                         SETTLEMENT
                                   7
                                        SSC SAN JOSE OPERATING COMPANY                      Re: Dkt. No. 112
                                   8    LP, et al.,
                                   9                       Defendants.

                                  10           The Court has been notified that the case has settled, per the filing of Certification of ADR

                                  11   Session by Mediator Tamara Lange (See Docket Item No. 112) filed on February 28, 2020.

                                  12   Pursuant to the a Notice of Settlement, the parties are ordered to appear before the Honorable
Northern District of California
 United States District Court




                                  13   Edward J. Davila on May 14, 2020 at 10:00 AM in Courtroom No. 4, 5th Floor, United States

                                  14   District Court, 280 South First Street, San Jose, California, 95113, to show cause why the case

                                  15   should not be dismissed pursuant to Federal Rule of Civil Procedure 41(b). On or before May 4,

                                  16   2020, the parties shall file a joint statement in response to the Order to Show Cause setting forth

                                  17   the status of settlement efforts as well as the amount of additional time necessary to finalize and
                                       file a dismissal.
                                  18
                                               The Order to Show Cause shall be automatically vacated and the parties relieved of the
                                  19
                                       obligation to file a joint statement if a stipulated dismissal pursuant to Federal Rule of Civil
                                  20
                                       Procedure 41(a) is filed on or before May 4, 2020.
                                  21
                                               All other pretrial deadlines and hearing dates are VACATED and any pending motions are
                                  22
                                       TERMINATED.
                                  23
                                               Failure to comply with any part of this Order will be deemed sufficient grounds to dismiss
                                  24
                                       the action.
                                  25
                                               IT IS SO ORDERED.
                                  26
                                       Dated: 3/3/2020                                  ____________________________________
                                  27
                                                                                        EDWARD J. DAVILA
                                  28                                                    United States District Judge
                                       Case No.: 18-cv-01911-EJD
                                       ORDER TO SHOW CAUSE RE SETTLEMENT
